Citation Nr: 0336213	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for vertigo/dizzy spells.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's vertigo/dizzy spells are proximately due to to 
his service-connected residuals of fractured left facial 
bone.


CONCLUSION OF LAW

Service connection is warranted for vertigo/dizzy spells 
resulting from a fracture of the left facial bone.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in August 1969 the veteran 
awoke in the middle of the night and raised his head into a 
ceiling fan in his barracks suffering a laceration of the 
face.  The veteran noted some subsequent visual blurring.  
The diagnosis was choroidal laceration of the left eye with 
intraocular hemorrhage and tripod fracture left facial bone.

The veteran was seen in February 1970 for complaints of 
dizziness and vertigo.  A March 1970 entry indicated that the 
veteran could return to flying.  A May 1970 annual flying 
examination noted single episode of vertigo in March 1970 
with good recovery, no recurrence, no complications, and no 
sequela.  In August 1972, the veteran was seen for complaints 
of lightheadedness and associated nausea without vomiting 
which occurred in period of several months, continuously, 
practically every day for the past two years which was made 
worse by rapid head movements or flying in unusual altitudes.  
He indicated that this condition was made better by lying 
down and was not affected by Bonine or Dramamine.  The 
veteran indicated that there was no associated vertigo or 
tinnitus.  The examination of the ears, nose, oral-
hypopharynx, and larynx were entirely within normal limits.  
The veteran had no spontaneous nystagmus.  Positional testing 
with the head down and tilted positions elicited no 
spontaneous nystagmus.  The impression was hyperactive 
labyrinthine response.  Rule out (1) Micro-vascular 
circulatory occlusion, and (2) Possible Meniere's disease; 
however, the history was not at all compatible with this.  

At his June 1974 annual flying examination, there were no 
complaints or findings of vertigo or dizziness.  In July 
1975, the veteran was seen for complaints of dizziness and 
nausea dating back to the mid-1960s.  The veteran indicated 
it was worse since 1969 when he injured his left eye and 
sustained chorioretinal tear.  The veteran denied vertigo and 
tinnitus.  He indicated that he did not have fever and his 
symptoms were worse in the morning and afternoon.  He stated 
that his symptoms were better with dinner.  The veteran 
indicated that he did not eat breakfast or lunch.  The 
impression was nausea, unknown etiology, rule out 
hypoglycemia.  A December 1975 notation indicates that the 
veteran had a long history of nausea without vomiting and had 
been worked up previously without a firm diagnosis.  The 
veteran now reported tinnitus.

In December 1975, a clinical record notation indicated that 
the veteran presented with a long history of dizziness, 
nausea, and most recently tinnitus.  The examiner noted that 
previous ENT consultation revealed hyperactive inner ear but 
the veteran did not have tinnitus at that time.  The veteran 
was referred for an evaluation of possible Meniere's 
syndrome.  It was noted that the veteran reported episodic 
nausea and dizziness since 1969.  The examination showed 
optic fundi was within normal limits.  There were no cranial 
or carotid bruits.  There was no nystagmus, or cerebellar 
ataxia.  Sensory, motor and cerebellar examinations were 
within normal limits.  Deep tendon reflexes were 
symmetrically active.  There were no pathologic reflexes.  
The impression was episodic dizziness and nausea; rule out 
Meniere's syndrome.  A January 1976 clinical record indicated 
vertigo not Meniere's.  

At his August 1984 VA examination, the veteran reported 
sustaining an injury to the left maxillary area with a crack 
of the bone in this area.  He indicated this was along the 
infraorbital rim and since that time, his only residual had 
been a halo effect of vision, particularly at night.

A clinical notation from W.L.N., M.D., dated June 2000 
indicated that the veteran was seen for the chief complaint 
of dizzy spells.  It was noted that the veteran had a history 
of recurrent vertigo in the past and had gotten worse as he 
has gotten older.  The veteran reported that he had recent 
fall and fractured ribs and now was not sure exactly why he 
fell.  It was noted that there was some question of whether 
or not he might have had a short syncope episode.  He was not 
taking any new or different medicines.  He stated that when 
he bent down or moved he had dizziness for a short period of 
time and then it got better, sometimes the longer he was bent 
over the longer the episode would last and was starting to 
effect his functioning.  The veteran was referred to a 
neurologist for further evaluation.  

A letter dated January 2001 from W.L.N., M.D., indicated that 
the veteran had been a patient for many years.  The examiner 
noted that he first saw the veteran when he was a Flight 
Surgeon in the United States Air Force.  The examiner 
indicated that the veteran began having vertigo episodes, 
which at times could be incapacitating, which were sudden 
onset.  He continued to have these episodes periodically to 
this day.  Sometimes to the point that he actually has to sit 
down or fall down.  The examiner indicated that on reviewing 
the veteran's medical records, there was a note of these 
similar problems while in the military; in fact he had an ENT 
evaluation, which highly suspected Meniere's disease.  This 
evaluation was in September 1972.  The examiner opined that 
after reviewing the medical record form his military visits 
and knowing his further symptomatology which exists today, he 
believed there was no doubt that his problems dated back to 
his active duty years.  There was certainly evidence of the 
traumatic episode, which caused the eye injury as well as the 
noise induced hearing loss and the suspected Meniere's with 
recurrent vertigo and nausea and dizziness.

At his April 2001 VA examination to determine the etiology of 
his disequilibrium, the veteran reported that he has had 
problems with disequilibrium since he fractured the left side 
of his face in the late 1960s when he was hit by a ceiling 
fan blade.  He reported that his episodes of disequilibrium 
seemed to last no longer than about 3 seconds and arc usually 
associated with changes in body positions such as getting out 
of a chair or stopping to get a golf ball out of the hole.  
He had no problems rolling over in the bed.  He had also 
noted some disequilibrium on elevating his head or sometimes 
with cervical extension.  The examiner noted that the 
veteran's claims file was not provide for review.  The 
veteran at times indicated that he has blacked out and also 
has had double vision, especially if he got up quickly.  
After examination, the examiner's assessment was: 
disequilibrium, not on an otologic basis; doubted that the 
disequilibrium the veteran currently had was related to the 
facial bone injury; disequilibrium was probably on a 
circulatory basis.  An addendum to this examination dated 
June 2001 noted that the disequilibrium was not due to the 
fractured left nasal fracture.

At his June 2003 Board hearing, the veteran testified that he 
started having dizzy spells and vertigo after he hit his head 
on a ceiling fan in his barracks in 1969.  He indicated that 
the examiner's mentioned the possibility of Meniere's 
disease.  The veteran indicated that he was later cleared for 
flying status.  He stated that on his first mission back he 
had terrible trouble with dizziness.  He explained that he 
asked for a position going on long flights instead of local 
ones when the dizziness would be less.  He indicated that he 
could still work when he experienced lightheadedness.  The 
veteran testified that he fell in 2001 after a dizzy spell 
and then had three episodes where he lost his balance.  He 
indicated that his vertigo or dizziness was occasionally 
accompanied by nausea.  The veteran stated that he tried to 
keep his head straight and not look back, up, or around while 
he was walking, which usually prevents the dizziness.  



Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
March 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim for entitlement to service connection for vertigo/dizzy 
spells and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He also has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  In 
the letter of March 2001, he was notified of what VA was 
doing to obtain evidence and information on his behalf, and 
he was informed of what information and evidence he needed to 
provide.  (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim for 
entitlement to service connection for vertigo/dizzy spells.  
For these reasons, further development of this issue is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

In this case the medical evidence of record shows that the 
veteran currently has episodes of vertigo and dizziness.  
Service medical records indicate that the veteran incurred an 
injury to his face in 1969 with a diagnosis of choroidal 
laceration of the left eye with intraocular hemorrhage and 
tripod left facial bone.  The veteran's private physician 
opined in January 2001 that after reviewing the veteran's 
medical record and his symptomatology which currently 
existed, there was no doubt that his problems date back to 
his active duty years.  The veteran had been a patient for 
many years and this physician had initially seen the veteran 
in service.  The VA examiner who indicated that the veteran's 
disequilibrium was not due to the fractured left nasal 
fracture noted that he did not have the veteran's claims file 
for review.  Thus, the private physician's opinion is more 
convincing, and the preponderance of the evidence supports a 
finding that veteran's vertigo and dizzy spells are the 
result of the injury he incurred in service.  Accordingly, 
service connection for vertigo/dizzy spells is warranted.


ORDER

Entitlement to service connection for vertigo/dizzy spells is 
granted.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



